 


109 HR 3799 IH: Hurricane Katrina Disaster Inquiry Commission Act of 2005
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3799 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide for the establishment of an independent, Presidentially-appointed Commission to assess the circumstances related to the damage caused by Hurricane Katrina on or between Friday, August 26, 2005, and Tuesday, August 30, 2005. 
 
 
1.Short titleThis Act may be cited as the Hurricane Katrina Disaster Inquiry Commission Act of 2005. 
2.DefinitionFor purposes of this Act, the term Commission means the Commission established under this Act.  
3.Establishment of Commission 
(a)EstablishmentThe President shall establish an independent, nonpartisan Commission within the executive branch to discover and assess the circumstances related to the damage caused by Hurricane Katrina on or between Friday, August 26, 2005, and Tuesday, August 30, 2005. 
(b)Deadline for EstablishmentThe President shall issue an executive order establishing a Commission within 30 days after the date of enactment of this Act. 
4.Composition of Commission 
(a)Number of CommissionersThe Commission shall consist of 15 members. 
(b)SelectionThe members of the Commission shall be chosen in the following manner: 
(1)The President of the United States Conference of Mayors shall be a member of the Commission. 
(2)The President shall appoint the remaining 14 members, and shall designate the Chairman and Vice Chairman of the Commission from among its members. 
(3)Five of the 14 members appointed by the President shall be selected by the President in the following manner: 
(A)The majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, the minority leader of the House of Representatives, and the President of the collective-bargaining organization including the largest number of emergency medical responders, shall each provide to the President a list of candidates for membership on the Commission. 
(B)The President shall select one of the candidates from each of the 5 lists for membership on the Commission. 
(4) 
(A)No officer or employee of the Federal Government shall serve as a member of the Commission. 
(B)No member of the Commission shall have, or have pending, a contractual relationship with the Federal Emergency Management Agency. 
(C)The President may waive the prohibitions in subparagraphs (A) and (B) with respect to the selection of not more than 2 members of the Commission. 
(5)The President shall not appoint any individual as a member of the Commission who has a current or former relationship with the Federal Emergency Management Agency that the President determines would constitute a conflict of interest. 
(6)To the extent practicable, the President shall ensure that the members of the Commission include some individuals with experience relative to local government administration, as well as some individuals with investigative experience and some individuals with legal experience. 
(7)To the extent practicable, the President shall seek diversity in the membership of the Commission. 
(c)Deadline for AppointmentAll members of the Commission shall be appointed no later than 60 days after issuance of the executive order establishing the Commission. 
(d)Initial MeetingThe Commission shall meet and begin operations as soon as practicable. 
(e)Quorum; VacanciesAfter its initial meeting, the Commission shall meet upon the call of the Chairman or a majority of its members. Eight members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. 
5.Tasks of the Commission The Commission shall, to the extent possible, undertake the following tasks: 
(1)Chronicle the trajectory of Hurricane Katrina, including the timetable and locations of its path, and the responses made by the Federal, State, and local governments. 
(2)Issue a statement of an estimate as to the loss of life, physical and structural damage, and displacement of residents as a result of the disaster. 
(3)Make recommendations for corrective actions. 
(4)Provide any additional findings or recommendations considered by the Commission to be important, whether or not they are related to emergency disaster management. 
(5)Prepare a report to Congress, the President, and the public. 
6.Powers of Commission 
(a)In General 
(1)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this Act— 
(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and 
(B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents,as the Commission or such designated subcommittee or designated member may determine advisable. 
(2)Subpoenas 
(A)Issuance 
(i)In generalA subpoena may be issued under this subsection only— 
(I)by the agreement of the Chairman and the Vice Chairman; or 
(II)by the affirmative vote of 8 members of the Commission. 
(ii)SignatureSubject to clause (i), subpoenas issued under this subsection may be issued under the signature of the Chairman or any member designated by a majority of the Commission, and may be served by any person designated by the Chairman or by a member designated by a majority of the Commission. 
(B)Enforcement 
(i)In generalIn the case of contumacy or failure to obey a subpoena issued under subparagraph (A), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court. 
(ii)Additional enforcementIn the case of a failure of a witness to comply with a subpoena or to testify when summoned under authority of this section, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before a grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194). 
(b)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act. 
(c)Information From Federal Agencies 
(1)In generalThe Commission may secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this Act. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the Chairman, the chairman of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission. 
(2)Receipt, handling, storage, and disseminationInformation shall be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders. 
(d)Assistance From Federal Agencies 
(1)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s tasks. 
(2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.  
(e)Postal ServicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. 
7.Public meetings, information, and hearings 
(a)Public Meetings and Release of Public Versions of ReportsThe Commission shall— 
(1)hold public hearings and meetings to the extent appropriate; and 
(2)release public versions of the reports required under this Act. 
(b)Public HearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order. 
8.Staff of Commission 
(a)In General 
(1)Appointment and compensationThe Chairman, in consultation with Vice Chairman, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this paragraph may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. Employees of the Federal Emergency Management Agency shall not be appointed to the staff of the Commission. 
(2)Personnel as federal employees 
(A)In generalThe executive director and any personnel of the Commission shall be considered employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title. 
(B)Members of commissionSubparagraph (A) does not apply to members of the Commission. 
(b)DetaileesAny Federal Government employee, except for an employee of the Federal Emergency Management Agency, may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. 
(c)Consultant ServicesThe Commission may procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.  
9.Compensation and travel expenses 
(a)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission. 
(b)Travel ExpensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code. 
10.Security clearances for commission members and staff The appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements. No person shall be provided with access to classified information under this Act without the appropriate security clearances. 
11.Reporting requirements and termination 
(a)Interim ReportsThe Commission may submit to the President and Congress interim reports containing such findings, conclusions, and recommendations for corrective actions as have been agreed to by a majority of Commission members. 
(b)Final ReportThe Commission shall submit to the President and Congress, and make concurrently available to the public, a final report containing such findings, conclusions, and recommendations for corrective actions as have been agreed to by a majority of Commission members. Such report shall include any minority views or opinions not reflected in the majority report. 
(c)Termination 
(1)In generalThe Commission, and all the authorities of this Act with respect to the Commission, shall terminate 60 days after the date on which the final report is submitted under subsection (b). 
(2)Administrative activities before terminationThe Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report. 
12.Funding Such sums as are necessary to carry out this Act are authorized to be appropriated. Sums authorized by this Act shall remain available until the termination of the Commission. 
 
